DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 Response to Arguments
Applicant’s remarks filed on 07/25/2022 have been fully considered. 
Regarding claim[s] 1 – 16 under the anticipatory rejection over Ruffing, applicant’s remarks are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below. 
Regarding claim[s] 1 – 16 under the obviousness rejection over Ruffing, applicant’s remarks are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejection, if any, in the office action below. 
Applicant states on page[s] 7 of the remarks as filed: “Applicant contends that the cited portions of Ruffing do not disclose, expressly or inherently, at least the features of amended claim 1 reciting both:

encrypting, by a node, a first output address associated with said node of the plurality of participating nodes using a first public key associated with said node of the participating nodes; [and]

replacing the encrypted first output address in the further shuffled set of addresses with the first output address;

With regard to the feature “encrypting a first output address associated with said one of
the plurality of participating nodes using a first public key associated with said one of the
participating nodes,” the Office cites Ruffing, page 351, section 4.2 — Protocol Overview, subsection Shuffling, lines 11-17, lines 19-21, and at page 354, lines 22-35 (Office Action at 4) and Ruffing at page 354, phase 2, lines 22-35 (Advisory Action at 3-4). However, these portions of Ruffing recite that “every participant (say participant I in a predefined shuffling order) uses the encryption keys of all the participants j>i to create a layered encryption of her output address” and that “upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set” as well as “afterwards, she encrypts her Bitcoin output address vk’I with the public keys of the remaining (N-I) participants.” That is, one participating node i uses only the public keys associated with other participating nodes j>i, but vot with the public key associated with itself.”

	In response the examiner isn’t persuaded, the examiner points to the prior art of Ruffing. Specifically, of Ruffing, at page[s] 351, lines 19 – 21, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set.  This meets applicant’s claim limitation of: “encrypting, by a node, a first output address associated with said node of the plurality of participating nodes using a first public key associated with said node of the participating nodes.”
	Further in response, of Ruffing, at page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The examiner points out very clearly, all participants strip one layer of encryption from the set of ciphertexts [i.e. output addresses], then adds their own cipher text of their output address, then shuffles after cipher-texting their own address. Then forwards the cipher texted/shuffled ciphertexts to the next participant. This meets applicant’s alleged remark of: “replacing the encrypted first output address in the further shuffled set of addresses with the first output address.”
	Take Notice->>>>The examiner further notes to applicant, that applicant recites the word “associated,” which has NO one to one correlation. Applicant in for example, claim # 1, recites the claim language of: “encrypting, by a node, a first output address associated with said node of the plurality of participating nodes using a first public key associated with said node of the participating nodes.” The examiner interprets such claim limitation as a node using either their own public key or a public key of any of the other participating nodes to encrypt the first output address..etc. Therefore, the examiner’s application of Ruffing as previously/currently articulated in the rejection is fair and reasonable. 
**The examiner’s response above equally applies to the same or similar remarks made on page[s] 8 regarding claim[s] 1 of the remarks as filed. 

Applicant states on page[s] 9 of the remarks as filed: “However, the Office provides no reasoning as to how one of ordinary skill in the art, starting from Ruffing, would arrive at the recited features, as a whole, as recited in claim 1, in particular, the step of “replacing the encrypted first output address in the further shuffled set of addresses with the first output address” which is initially acknowledged by the Examiner to be not clearly taught in Ruffing. Office Action at 14.”

	In response the examiner isn’t persuaded, the examiner points to the examiner’s previously stated suggestion/motivational statement of record. See the following:
It would have been obvious to one of ordinary skilled in the art for the operation of Ruffing to solve the well-known problems of bit coin. Bit coin suffers from weak anonymity, for example, it is possible to trace and link between input addresses and output addresses of a given user transaction, transaction fees’, double spending, and theft; Ruffing is able to solve such issues, or at least reduce such problems by implementing Coin Shuffle. Where each of the user[s] in a transaction encrypts its output address with its key and mixes its coins with others in the mixing transaction, then verifies that its output address is present in the mixed transaction. Thereby, hiding such coins/output addresses from potential theft by external parties and internal parties of the mixing operation during the transaction. See page[s] 351 – 353, section 4.2 – Protocol Overview of Ruffing.
The examiner notes from the previously motivational statement are underlined above, Ruffing identifies a known weakness of blockchain technology [i.e. bit coin – theft of coins based on hackers obtaining output addresses of such coins] and the precedes to present its solution by encrypting and shuffling encrypted output addresses. Then intended recipients of such encrypted coins/output addresses are able to decrypt and use such coins. This meets applicant’s remarks of: “However, the Office provides no reasoning as to how one of ordinary skill in the art, starting from Ruffing, would arrive at the recited features, as a whole, as recited in claim 1, in particular, the step of “replacing the encrypted first output address in the further shuffled set of addresses with the first output address.”
**The examiner’s response above equally applies to the same or similar remarks made on page[s] 9 regarding claim[s] 1 of the remarks as filed. 

Applicant states on page[s] 10, 11 of the remarks as filed: “As a result of these differences, amended claim 1 enables anonymization of the output addresses in a blockchain transaction without requiring complete knowledge of all participants at
the outset (see, for example, PCT Specification at page 14). This in turn enables new nodes to be added and/or a sequence of participation of nodes to be modified part way through the transaction process, thereby providing the advantages of improved flexibility and fault tolerance, in particular reliability, likelihood of completion, and speed of completion.
A person, on reading Ruffing, would find no teaching or suggestion that would motivate
them to modify Ruffing to arrive at the invention defined by claim 1 of the present application.
Therefore, for at least the foregoing reasons, Applicant respectfully submits that claim 1
is allowable under 35 U.S.C. § 103 over Ruffing. Reconsideration and withdrawal of the pending rejection under 35 U.S.C. § 103 is, therefore, respectfully requested.”

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,…….. As a result of these differences, amended claim 1 enables anonymization of the output addresses in a blockchain transaction without requiring complete knowledge of all participants at the outset (see, for example, PCT Specification at page 14). This in turn enables new nodes to be added and/or a sequence of participation of nodes to be modified part way through the transaction process, thereby providing the advantages of improved flexibility and fault tolerance, in particular reliability, likelihood of completion, and speed of completion…………) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
Status of the instant application:
Claim[s] 1 – 16 are pending in the instant application. 
Regarding claim[s] 1 – 16 under the anticipatory rejection over Ruffing, applicant’s claim amendments are not persuasive. Therefore, see the examiners has addressed such claim amendments in the office action below.  
Regarding claim[s] 1 – 16 under the obviousness rejection over Ruffing, applicant’s claim amendments are not persuasive. Therefore, see the examiners has addressed such claim amendments in the office action below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102[a][1] as being taught by NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method comprising:
encrypting, by a node [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, adds her own [i.e. applicant’s node] ciphertext and randomly shuffles the resulting set] a first output address associated with said node of the plurality of participating nodes using a first public key associated with said node of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address];
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1];
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, The participant sends the shuffled set of ciphertexts to the next participant i + 1].
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address].
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set [Ruffing, page[s] 348, section 2.2 – Bitcoin Mixing, lines 6 - 8].
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 11 - 14].
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method comprising:
encrypting, by a node [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, adds her own [i.e. applicant’s node] ciphertext and randomly shuffles the resulting set], a first output address associated with said node of the plurality of participating nodes using a first public key associated with said node of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address];
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, The participant sends the shuffled set of ciphertexts to the next participant i + 1].
Ruffing does not teach clearly
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address. 
However, Ruffing does teach replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]. 
	It would have been obvious to one of ordinary skilled in the art for the operation of Ruffing to solve the well-known problems of bit coin. Bit coin suffers from weak anonymity, for example, it is possible to trace and link between input addresses and output addresses of a given user transaction, transaction fees’, double spending, and theft; Ruffing is able to solve such issues, or at least reduce such problems by implementing Coin Shuffle. Where each of the user[s] in a transaction encrypts its output address with its key and mixes its coins with others in the mixing transaction, then verifies that its output address is present in the mixed transaction. Thereby, hiding such coins/output addresses from potential theft by external parties and internal parties of the mixing operation during the transaction. See page[s] 351 – 353, section 4.2 – Protocol Overview of Ruffing. 
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address].
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set [Ruffing, page[s] 348, section 2.2 – Bitcoin Mixing, lines 6 - 8].
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 11 - 14].
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. [US PGPUB # 2018/0337782], does teach receiving a first digital message from a second party. The first digital message is encrypted using a processor according to a second secret key associated with the first party and the encrypted information is transmitted as a second digital message to a third party such that the third party decrypts the second digital message to recover the first digital message by transmitting contact information to the third party for the second party, and the third party uses the contact information to obtain decryption of the first digital message and information from the second party. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434